Title: From George Washington to Brigadier General William Smallwood, 12 May 1779
From: Washington, George
To: Smallwood, William



        Dear sir.
Head Quarters Middlebrook 12th May 1779.

Captain Spyker has this morning sent in his resignation, accompanied with your certificate of his merits. I am sorry to find by this, that there are a number of officers in your brigade whose situation you suppose may lead to a similar conduct.
I had conceived hopes that an evil so destructive to the service, would have been stoped, by the half-pay establishment which Maryland has given, and in her disposition to lessen the expences of her officers. I flattered myself also, that those sentiments which have hitherto kept them in the army would make them desirous of finishing the war with their companions.
At a moment when so much is at stake; in the event of which no one is less concerned than his neighbour, I would trust in a continuance of that virtue by which the army has been so uniformly held distinguished. The public has already given proofs that it will not be neglected, and my endeavours shall not be wanting to promote its further good intentions in its favor.
I need not request your offices where it is a duty or, when you are applied to on the subject of resigning, to remind the officers that the commencement of a campaign is an awkward time to leave the service, and their associates, who must struggle for those advantages which we all expect to enjoy in common.
